Citation Nr: 0919198	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  01-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a left shoulder 
disability.  In April 2002, the Veteran testified at a 
videoconference hearing before the Board.  The Member of the 
Board who presided at that hearing, is no longer associated 
with the Board.  By correspondence dated in July 2007, the 
Veteran was informed of that fact and that he had the right 
to have another hearing, if he so indicated.  38 C.F.R. 
§ 20.707 (2007).  However, the Veteran did not respond in 
writing indicating that he wished to exercise that right.  In 
October 2007, this matter was remanded by the Board for 
further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The Veteran contends that he has a left shoulder disability 
that is related to his service.

In October 2007, the Board remanded the Veteran's claim and 
asked the RO to schedule a VA orthopedic examination for an 
opinion as to whether it is as likely as not that the 
Veteran's left shoulder disability was incurred in service or 
is etiologically related to an in-service left shoulder 
strain or cyst removal.

Pursuant to the Board's remand, the Veteran was afforded a VA 
joints examination in January 2009.  After an examination, 
the examiner opined that the Veteran's chronic intermittent 
left shoulder condition was less likely as not related to the 
strain noted from the military in 1997.  However, the 
examiner failed to provide an opinion regarding whether the 
Veteran's left shoulder disability was incurred in service or 
was related to the in-service cyst removal, as requested in 
the October 2007 remand.  A remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, as it remains unclear whether the Veteran's left 
shoulder disability was incurred in service or is 
etiologically related to his in-service cyst removal, a 
remand for an etiological opinion and rationale, and to the 
extent necessary, an additional examination, is necessary to 
comply with the October 2007 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the January 2009 opinion to 
review the claims file and previous 
examination report and opine whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
current left shoulder was incurred in 
service or is etiologically related to the 
in-service cyst removal.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  If this examiner is 
not available, please forward this request 
to another qualified examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The rationale for all opinions must be 
provided.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


